PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 15/509,502
Filing Date: 08 March 2017
Appellant(s): KONINKLIJKE PHILIPS N.V

__________________
Darrin Wesley Smith Blaine (Registration No. 40,636)
For Appellant

EXAMINER’S ANSWER




This is in response to the appeal brief filed 05/05/2020.
(1) Grounds of Rejection to be Reviewed on Appeal

The ground(s) of rejection set forth in the Office action dated 11/25/2019 from which the appeal is taken have not been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
The claim rejections to claims 1-15 under 35 U.S.C. 103.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The following rejections have been withdrawn:
  No rejections have been withdrawn.
  

(2) Response to Argument
Response to the 35 U.S.C. §103 rejection arguments on pages 14-38 of the Appeal Brief
Claim 1 
The Appellant assert that


The Examiner respectfully disagrees.
The limitation cited by the Appellant above is recited in claim 9 rather than claim 1. 

The Appellant asserts that
“More particularly, as shown in FIG. 3, Onoda specifically teaches that the optical fiber for detecting the shape of the insertion portion of the endoscope is inserted into the insertion portion of the endoscope, the operation portion of the endoscope, the universal cord and the endoscope connector 205. See, Onoda at paragraph [0215]. There is no teaching or suggestion in Onoda that the endoscope connector 205 or any associated device is configured to secure the optical shape sensing fiber to the instrument. Instead, the optical fiber of the Onoda device extends through the lumens of the insertion portion, operation portion, universal cord and connector of the device without a specific attachment mechanism that secures the fiber to the instrument. The cited portions of Onoda fail to describe, teach or suggest the securing of the optical fiber whatsoever.” (Page 15). 


Onoda teaches the securing of the optical fiber using an attachment mechanism (the combination of connector portion 205b and cable 207, fig. 50, [0346]; “the optical fiber 210 or the like are inserted in the cable 207… Furthermore, … the rear end of the optical fiber 210 … fixed to the detachable connector portion 207a.” [0347]). Additionally, Onoda discloses “the holder 284 which fixes each distal end 210s, 280s of the optical fiber 210, 280 to the distal end rigid portion 242” ([0326]; Figs. 48-49); “a fixing member that fixes a distal end in an insertion direction of the optical fiber to an inside on the distal end side in the insertion direction of the insertion portion” ([0464]).


The Appellant asserts that 
“Onoda fails to describe, teach or suggest that the optical shape sensing fiber connected to the instrument is configured to identify a position and an orientation of the instrument via an attachment mechanism. Instead, Onoda solely discloses that the optical fiber is configured to determine the shape of the insertion portion of the endoscope by the shape detecting apparatus based on the amount of distortion of each FBG on the optical fiber. See, Onoda at paragraphs [0231]- and [0232]. In fact, Onoda is completely silent with respect to the optical shape sensing fiber connected to the instrument being configured to identify a position and an orientation of the instrument as encompassed by "an optical shape sensing module configured to receive feedback from the optical shape sensing fiber and register the position of the instrument relative to an operating environment” recited in independent claim 1.” (Page 16).

The Examiner respectfully disagrees.
Onoda teaches the optical shape sensing fiber being connected to the instrument and configured to identify a position and orientation of the instrument (“the endoscope shape detecting apparatus (hereinafter, simply referred to as "shape detecting apparatus") 211 which is an optical fiber distortion detecting apparatus” [0338]; “the detector 222 is intended to detect reflected light R from each FBG 240 of the laser light B inputted to the optical fiber 210 via a detachable connector portion 207a, the connector portion 211a and the beam splitter 223” [0353];  “The shape calculation circuit 232 is electrically connected to the data processing circuit 231 and the display circuit 235 and is intended to calculate the shape of the insertion portion 202 from the amount of distortion of each FBG 240 measured by the data processing circuit 231” [0356]; [0350] - [0356], fig. 53). Note that the shape calculation involves calculating coordinates of the instrument relative to a reference point as disclosed in other embodiments and summarized in [0392]-[0398], [0401]-[0407], [0415]. In particular, Onoda teaches, in the fourth embodiment ([0167] - [0176], Figs. 25-26), that the position of the instrument is registered relative to an operating environment (“The magnetic field generating section 32 is disposed near a bed 18 which is an inspection stand on which the examinee 11 lies and the position 30 of the magnetic field generating section 32 is fixed at least during display processing of the insertion portion 12 by the medical instrument 1B.” [0170], Figs. 25-26. “Thus, the medical instrument 1D can transform coordinates of the first three-dimensional coordinate system XYZ1 whose origin is the position S1 of the FBG sensor sections 3 into coordinates of the reference three-dimensional coordinate 

The Appellant asserts that 
“Additionally, Onoda fails to describe, teach or suggest at least an optical shape sensing module that is configured to receive feedback from the optical shape sensing 


Examiner respectfully disagrees.
.); and 
a position response module (214) configured to provide feedback to an operator based on position or orientation of the instrument to guide usage of the instrument (“Besides displaying the warning display 215 on the monitor 214 via the cable 217 when the distortion amount determining/counting circuit 233 determines that the number of times of excess is equal to or above a set count, the display circuit 235 is intended to display the shape of the insertion portion 202 calculated by the shape calculation circuit 232 on the monitor 214 as the scope model 216. [0359], fig. 50).  The displayed shape shows the position or orientation of the instrument to guide usage of the instrument, e.g., the orientation of the distal end of the insertion portion with respect to the proximal end of the insertion portion of the instrument.
While Onoda does not explicitly teach in the eleventh embodiment that the position of the instrument is registered relative to an operating environment, Onoda teaches, in a fourth embodiment ([0167] - [0176], figs. 25-26), that the position of the instrument is registered relative to an operating environment (The magnetic field generating section 32 is disposed near a bed 18 which is an inspection stand on which  [0391], “The embodiments of the present invention have been described so far, but the present invention is not limited to the above described embodiments and it goes without saying that various modifications can be made without departing from the spirit and scope of the present invention. Therefore, based on Onoda’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the 

Claim 7 
The Appellant asserts that 
“Claim 7 depends from independent claim 1. Therefore, dependent claim 7 includes all of the elements and limitations of independent claim 1… Withdrawal of the rejection of dependent claim 7 under 35 U.S.C. §103 as being unpatentable over Onoda in view of Ramamurthy is therefore respectfully requested.” (Pages 17-18).  

The Examiner respectfully disagrees.
Dependent claim 7 is not allowable because of its dependency from independent claim 1 and because the prior art of record meets additional features of the dependent claim.

Claims 2-4 
The Appellant asserts that 
“The Undersigned respectfully traverses the §103 rejection of dependent claims 2-4 as being unpatentable over Onoda in view of Chopra, because a careful review of Onoda in view of Chopra reveals the fact that Onoda in view of Chopra fails to render 
As to the traversal, Onoda clearly fails to describe, teach or suggest the aforementioned limitations of dependent claims 2-4 on appeal. Thus, in arguendo that Onoda renders obvious independent claim 1 on appeal, the issue becomes does Chopra describe, teach or suggest a modification of Onoda to incorporate the aforementioned limitations of dependent claims 2-4 on appeal. A careful review of Chopra reveals Chopra teaches, as shown in FIG. 6, an attachment mechanism 374 and 382 for attaching a proximal end of an optical shape sensing fiber 353 to an interrogation system 376, but fails to describe, teach or suggest an attachment mechanism for securing optical shape sensing fiber 353 to an interventional instrument 352. See, Chopra at paragraphs [0059]-[0063]. Thus, Chopra fails to describe, teach or suggest a modification of Onoda to incorporate the aforementioned limitations of dependent claims 2-4 on appeal.
For these reasons, Onoda in view of Chopra fails to render obvious the aforementioned limitations of dependent claims 2-4 on appeal.” (Pages 18-19). 

The Examiner respectfully disagrees.
Regarding claim 2, Chopra teaches that the attachment mechanism includes a detachable device (373) configured to connect with a portion of an instrument (“fiduciary apparatus 360 … includes a docking feature 373 for mating with a connector 374, fig. 6, [0059]-[0061]). Therefore, based on Chopra’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Onoda to have a detachable device configured to connect with a portion of the instrument by replacing existing connector of the surgical instrument with a detachable connector, as taught by Chopra, in order to facilitate part replacement required when the instrument or connecting cable breaks or has excessive wear and tear or when a different instrument has to be connected to the optical fiber and to the shape detecting apparatus. This modification is an application of a known attachment mechanism with a detachable device configured to connect with an instrument to achieve no more than the predictable results of simplifying part replacement by making a part easy to connect or disconnect. This modification comprises only application of a known attachment mechanism to a known device ready for improvement to yield the predictable result of simplifying part replacement by making a part easy to connect or disconnect; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, Chopra teaches that the detachable device includes mateable portions to connect and disconnect from the instrument (“a docking feature 373 for mating with a connector 374,” fig. 6, [0059]-[0061]).
Regarding claim 4, Onoda modified by Chopra teaches that the detachable device is interchangeably mountable on a plurality of instruments. According to the combined invention of Onoda and Chopra, the detachable device is mountable on the endoscope and on the shape detecting apparatus 211 (Onoda: [0350], fig. 50). Furthermore, in the modified invention of Onoda of claim 3, surgical instruments have a mateable connector installed instead of connector 205b of the original invention. Therefore, the detachable device similar to (Onoda: 207a, fig. 50) can be interchangeably mounted on a plurality of instruments using mateable portions.
Therefore, regarding claims 2-4, Chopra teaches that the attachment mechanism includes a detachable device (373) configured to connect with a portion of an instrument (“fiduciary apparatus 360 … includes a docking feature 373 for mating with a connector 374, fig. 6, [0059]-[0061]). Chopra teaches an attachment mechanism via the mated connectors 373 and 374 for securing optical fiber 380 ([0061], Fig. 6) to an interventional instrument 352 (“sensor connection component … terminates the sensor fiber 353 and is removably connectable to the mating docking feature 373.” [0060], Fig. 6).  Dependent claims 2-4 are not allowable because of their dependency from independent claim 1 and because the prior art of record meets additional features of the dependent claim.

Claim 5 
The Appellant asserts that 
“The Undersigned respectfully traverses the §103 rejection of dependent claim 5, because a careful review of Onoda in view of Denissen reveals the fact that Onoda in 

The Examiner respectfully disagrees.
Claim 5 claims “The system as recited in claim 1, wherein the optical shape sensing module tracks is further configured to track a position of the instrument relative to an anatomical map.”
Onoda teaches the optical shape sensing module that is configured to track a position of the instrument (“the medical instrument 1D can transform coordinates of the first three-dimensional coordinate system XYZ1 whose origin is the position S1 of the FBG sensor sections 3 into coordinates of the reference three-dimensional coordinate system XYZk whose reference point is the position 30 of the magnetic field generating section 32.  Since the position 30 of the magnetic field generating section 32 is fixed, the medical instrument 1B can stably display the shape of the insertion portion 12.” .), the instrument being the endoscope 201 [0338], fig. 50.
Additionally, Denissen teaches that a position of the instrument is tracked relative to an anatomical map (“For registering the provided anatomical map of the heart 9 with the reference system defined by the optical shape sensing technique, the x-ray projection system 2 may be used.” [0057], fig. 1. “The x-ray projection images generated by the x-ray projection system 2 preferentially show the catheter 11, in particular, the distal part 12 of the catheter 11, and the anatomy of the heart 9 such that the x-ray projection images can be used for registering the provided anatomical map of the heart 9 … with the reference system defined by the optical shape sensing technique.  In other embodiments other registration methods can be used for registering 
Therefore, based on Denissen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Onoda to have the optical shape sensing module that tracks a position of the instrument relative to an anatomical map, as taught by Denissen, in order to increase the accuracy and safety of surgical procedures by showing to the operator important anatomical locations in the instrument proximity to warn the operator to stop the instrument advancement or adjust the instrument movement speed and direction in order to avoid damaging a vital organ.

Claim 9
The Appellant asserts that 
“a careful review of Onoda in view of Denissen reveals the fact that Onoda in view of Denissen fails to render obvious the limitations of independent claim 9. Specifically, as to the traversal, a careful review of Onoda reveals Onoda discloses a medical instrument which includes an insertion body to be inserted into an interior of an object to be examined and a distortion detection probe which detects distortion of the insertion body. See, Onoda at Abstract. In one embodiment, as shown in FIG. 33, in an endoscope shape detecting system includes an optical fiber 210 that is inserted into an insertion portion 202 of an endoscope 201 and is configured to detect at least the shape of the insertion portion of the endoscope. See, Onoda at paragraphs [0212]-[0215]. 

The Examiner respectfully disagrees.
Regarding claim 9, Onoda teaches, in the eleventh embodiment, one or more instruments (the endoscope 201 [0338], fig. 50) having at least one optical shape sensing fiber connected thereto (the optical fiber 210 [340], [0347]).
Onoda fails to show in the eleventh embodiment that the optical shape sensing fiber is used to positionally track the instrument in an operating environment.
However, Onoda teaches, in a fourth embodiment ([0167] - [0176], figs. 25-26), that the optical shape sensing fiber is used to positionally track the instrument in an Another registration, with respect to bed 18, is disclosed in the sixth embodiment in figs. 31-32 [0197]-[0203]. These registrations can be applied to the eleventh embodiment because all embodiments display the detected instrument shape registered in some way, 14A in figs. 25-26, [0167]-[0176], fig. 31, and 216 in figs. 50, 53, [0350] - [0356], and they represent design variations of the same basic invention. As stated in [0391], “The embodiments of the present invention have been described so far, but the present invention is not limited to the above described embodiments and it goes without saying .”) 
 (2) Denissen discloses interventional system, which is analogous art.  Denissen teaches an anatomical map included in a region of the operating environment wherein positions of the one or more instruments are tracked relative to the anatomical map (For registering the provided anatomical map of the heart 9 with the reference system defined by the optical shape sensing technique, the x-ray projection system 2 may be used.[0057], fig. 1. The x-ray projection images generated by the x-ray projection system 2 preferentially show the catheter 11, in particular, the distal part 12 of the catheter 11, and the anatomy of the heart 9 such that the x-ray projection images can be used for registering the provided anatomical map of the heart 9 … with the reference system defined by the optical shape sensing technique.  In other embodiments other registration methods can be used for registering the provided anatomical map of the heart 9 with respect to the reference system defined by the optical shape sensing detection [0058]).
Therefore: 
Based on Onoda’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Onoda’s first cited embodiment to use the optical shape sensing fiber to positionally track the instrument in an operating environment, as taught in Onoda’s second cited embodiment, in order to increase the accuracy and safety of surgical procedures by showing the instrument shape from a specified direction with respect to the operating environment.

The Appellant asserts that 
“There is no teaching or suggestion in Onoda that endoscope connector 205 or any associated device is configured to secure the optical shape sensing fiber to the instrument. Instead, the optical fiber of the Onoda device extends through the lumens of the insertion portion, operation portion, universal cord and connector of the device without a specific attachment mechanism that secures the fiber to the instrument. The cited portions of Onoda fail to describe, teach or suggest the securing of the optical fiber whatsoever. Furthermore, a careful review of Denissen reveals Denissen is cumulative to Onoda in terms of an optical shape sensing fiber being inserted into a catheter. See, Denissen at paragraphs [0038]-[0046]. For these reasons, Onoda in view of Denissen fails to render obvious the aforementioned limitations of independent claim 9 on appeal.” (Pages 23-24).

The Examiner respectfully disagrees.
This argument is moot because securing an optical shape sensing fiber to an instrument is not recited in claim 9.

Claim 13
The Appellant asserts that
“Claim 13 depends from independent claim 9. Therefore, dependent claim 13 includes all of the elements and limitations of independent claim 9. It is therefore respectfully submitted by the Undersigned that dependent claim 13 is allowable over 

The Examiner respectfully disagrees.
Dependent claim 13 is not allowable because of its dependency from rejected claim 9 and because the prior art of record meets additional features of the dependent claim.

Claims 6 and 12
The Appellant asserts that “Onoda in view of Roelle fails to render obvious "wherein the position response module is configured to control instrument function based on a position of the instrument relative to an identified zone or position in the operating environment" as recited in dependent claim 6 on appeal…
A careful review of Roelle reveals Roelle teaches a controller of a robotic medical system may reposition an instrument relative to a position of the instrument in an operating environment, but fails to describe, teach or suggest the controller of the robotic medical system controlling a functioning of the instrument based [on] the position of the instrument in the operating environment. See, Roelle at paragraphs [0020]-[0056] and [0294]. Thus, Roelle fails to describe, teach or suggest a modification 

The Examiner respectfully disagrees.
Roelle teaches that the position response module is configured to control instrument function based on a position of the instrument relative to an identified zone or position in the operating environment (“Once contact is made, there are several possible actions depending on the severity of tissue contact.  If no tissue contact is tolerable, the controller generates a signal or stops the instrument from moving and an alarm notice may be posted for the operator.  In another variation, the control system may issue commands to automatically retrace motion to move away from the contact by a set distance.” [0294]). An identified zone or position in the operating environment is the tissue contact position as disclosed by Roelle in [0294]. Therefore, the rejection reasonably reads on the claim language.

Claim 15
The Appellant asserts that 
“Onoda fails to describe, teach or suggest endoscope connector 205 as "securing an optical shape sensing fiber to an instrument, the optical shape sensing fiber being connected to the instrument and configured to identify a position of the instrument " recited in independent claim 15.  More particularly, as shown in FIG. 33, cable 207 is coupled at one end to the detachable connector portion 207a that is connected to the shape detecting apparatus 211. There is no teaching or suggestion in 

The Examiner respectfully disagrees.
Onoda teaches the securing of the optical fiber using an attachment mechanism (the combination of connector portion 205b and cable 207, fig. 50, [0346]; “the optical fiber 210 or the like are inserted in the cable 207… Furthermore, … the rear end of the optical fiber 210 … fixed to the detachable connector portion 207a.” [0347]). Additionally, Onoda discloses “the holder 284 which fixes each distal end 210s, 280s of the optical fiber 210, 280 to the distal end rigid portion 242” ([0326]; Figs. 48-49); “a fixing member that fixes a distal end in an insertion direction of the optical fiber to an inside on the distal end side in the insertion direction of the insertion portion” ([0464]).
Onoda also teaches ), the optical shape sensing fiber (the optical fiber 210 [340], [0347]) being connected to the instrument (the endoscope 201 [0338], fig. 50)  and configured to identify a position of the instrument (the detector 222 is intended to detect reflected light R from each FBG 240 of the laser light B inputted to the optical fiber 210 via a detachable connector portion 207a, the connector portion 211a and the beam . Note that the shape calculation involves calculating coordinates of the instrument relative to a reference point as disclosed in other embodiments and summarized in [0392]-[0398], [0401]-[0407], [0415]. For example, Onoda discloses the “coordinate calculating means for calculating first three-dimensional coordinates of the respective distortion detection sections according to a first three-dimensional coordinate system using a predetermined position as an origin based on the detection result of the distortion detecting means” ([0394]). 

Claims 8 and 14
The Appellant asserts that “Onoda in view of Ramamurthy fails to render obvious "wherein the position response module initiates or halts use of the instrument when the instrument’s position changes" as recited in dependent claim 8 on appeal:
As to the traversal, Onoda clearly fails to describe, teach or suggest the aforementioned limitation of dependent claim 8 on appeal. … A careful review of Ramamurthy reveals Ramamurthy teaches a controller for controlling a positioning of an instrument, but fails to describe, teach or suggest the controller initiating or halting use of the instrument when the instrument’s position changes. See, Ramamurthy at paragraphs [0084]-[0242]. Thus, Ramamurthy fails to describe, teach or suggest a 


The Examiner respectfully disagrees.
Ramamurthy teaches that the position response module initiates or halts (“pause” [0116]; “movement can be … aborted” [0118]) use of the instrument when the instrument's position changes (“Optical fiber sensors (215, fig. 3B) can also be coupled or attached to a patient, e.g., to a patient's chest. With this configuration, the position of the patient's chest may be localized to provide the system and operator with the ability to understand changes in position and, for example, gate or pause activities during deep breaths or body movements... Such techniques may be utilized to present an operator with pertinent information regarding the position and/or orientation of one or multiple instruments” [0116]. “However, movement of the catheter 210 may also result in stage 920 resulting in a determination that the measured location changed in an unexpected way, in which case … catheter 210 movement can be limited or aborted at stage 935.” Fig. 9, [0118]). 
Therefore, based on Ramamurthy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Onoda to configure the position response module to initiate or halt use of the instrument when the instrument's position changes, as taught by Ramamurthy, in order to increase the accuracy and safety of surgical 

Claims 10-11
The Appellant asserts that 
“as recited in dependent claim 10, “wherein the at least one optical shape sensing fiber is detachably mounted to the one or more instruments by a detachable device including mateable portions to connect and disconnect from an instrument"; and (2) as recited in dependent claim 11,
"wherein the mateable portions are interchangeably mountable on a plurality of instruments". As to the traversal, Onoda in view of Dennisen clearly fails to describe, teach or suggest the aforementioned limitations of dependent claims 10 and 11 on appeal…A careful review of Chopra reveals Chopra teaches, as shown in FIG. 6, an attachment mechanism 374 and 382 for attaching a proximal end of an optical shape sensing fiber 353 to an interrogation system 376, but fails to describe, teach or suggest an attachment mechanism for securing optical shape sensing fiber 353 to an interventional instrument 352. See, Chopra at paragraphs [0059]-[0063]. Thus, Chopra fails to describe, teach or suggest a modification of Onoda in view of Denissen to incorporate the aforementioned limitations of dependent claims 10 and 11 on appeal.” (Pages 31-32).

The Examiner respectfully disagrees.

Therefore, based on Chopra’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Onoda to have the at least one optical shape sensing fiber that is detachably mounted to the one or more instruments by a detachable device including mateable portions to connect and disconnect from an instrument, as taught by Chopra, in order to facilitate part replacement and instrument swapping required when the instrument or connecting cable breaks or has excessive wear and tear or when a different instrument has to be connected to the optical fiber and to the shape detecting apparatus. While optical fiber 380 of Chopra is not configured for optical shape sensing, this modification comprises only application of a known attachment mechanism to a known device ready for improvement to yield the predictable result of simplifying part replacement or instrument swapping by making a part easy to connect or disconnect; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, in the combined invention of Onoda, Denissen and Chopra, the mateable portions are interchangeably mountable on a plurality of instruments at least because they are mountable both on the endoscope and on the shape detecting 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AB/ 
The Examiner, Art Unit 3793 

Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/DAVID DUFFY/Quality Assurance Specialist, TC 3700            

                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires